OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN
            Yc arc of I&        uplnion ihut tic qxumtlon      hcrc
prcscntod   is   one   of   fbct.,   and
                                Lc@latmo   tho
                                            In tbc
SOCUII~;
       md,ence of the act qmciflcally dclepxted this
nuthority Lo tllooppoi.lltin(:
                           ltldge.

                                                 xoura wry truly
                                           ATTORIIEX GEJIERb[r(II-
                                                                 TEXAS